Name: 95/494/EC: Commission Decision of 17 November 1995 approving the single programming document for Community structural measures for improving the processing and marketing conditions for agricultural and forestry products in Finland (with the exception of Objective 6 regions), in respect of Objective 5 (a), covering the period between 1995 and 1999 (Only the Finnish version is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing; NA;  agri-foodstuffs;  agricultural activity;  forestry;  Europe
 Date Published: 1995-11-24

 Avis juridique important|31995D049495/494/EC: Commission Decision of 17 November 1995 approving the single programming document for Community structural measures for improving the processing and marketing conditions for agricultural and forestry products in Finland (with the exception of Objective 6 regions), in respect of Objective 5 (a), covering the period between 1995 and 1999 (Only the Finnish version is authentic) Official Journal L 282 , 24/11/1995 P. 0029 - 0030COMMISSION DECISION of 17 November 1995 approving the single programming document for Community structural measures for improving the processing and marketing conditions for agricultural and forestry products in Finland (with the exception of Objective 6 regions), in respect of Objective 5 (a), covering the period between 1995 and 1999 (Only the Finnish version is authentic) (95/494/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 10 (a) thereof, Whereas on 3 April 1995 the Finnish Government submitted to the Commission the single programming document referred to in Article 10 (a) of Regulation (EEC) No 866/90 for the regions outside objective 6, supplemented by additional information sent on 24 May, 6 June, 22 June, 28 June, 29 June, 9 August, 10 August, 26 September and 10 October 1995; whereas that document contains the plans designed to improve the structures relating to the various product sectors referred to in Article 2 (1) of Regulation (EEC) No 866/90 and the aid applications referred to in Article 10 (a) of that Regulation; Whereas the single programming document meets the conditions of and contains the information required in Article 1 (3) of Regulation (EC) No 860/94 of 18 April 1994 on plans and applications, in the form of operational programmes, for aid from the European Agricultural Guarantee and Guidance Fund (Guidance Section) for investments for improving the processing and marketing conditions for agricultural products (2); Whereas the single programming document was drawn up in agreement with the Member State concerned under the partnership as defined in Article 4 of Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (3), as last amended by Regulation (EC) No 3193/94 (4); Whereas the second indent of Article 2 of Commission Regulation (EEC) No 1866/90 of 2 July 1990 on arrangements for using the ecu for the purposes of the budgetary management of the Structural Funds (5), as amended by Regulation (EC) No 2745/94 (6), provides that in Commission decisions approving single programming documents, the Community assistance decided upon for the entire period and the annual breakdown thereof are to be setout in ecus, at prices for the year in which the decision is taken, and are to be subject to indexation; whereas the annual breakdown must be compatible with the progressive increase in commitment appropriations as set out in Annex II to Regulation (EEC) No 2052/88 as amended; whereas the indexation is to be based on a single rate per year corresponding to the rates applied annually to the Community budget on the basis of the mechanisms for technical adjustment of the financial perspectives; Whereas Article 1 of the Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities (7), as last amended by Regulation (ECSC, EC, Euratom) No 2730/94 (8), provides that the legal commitments entered into for measures extending over more than one financial year are to contain a time limit for implementation which must be specified to the recipient in due form when the aid is granted; Whereas, during the implementation of the single programming document, the Member State will ensure that the individual projects included therein will conform with the selection criteria for investments for improving the processing and marketing conditions for agricultural products currently in force, in application of Article 8 (1) of Regulation (EEC) No 866/90; Whereas Article 9 (3) of Council Regulation (EEC) No 4253/88 (9), as last amended by Regulation (EC) No 3193/94 states that the Member States will supply the Commission with appropriate financial information to verify that the principal of additionality has been respected; that analysis of the information supplied by the Finnish authorities shows that this principle has been taken into account; that, in addition, verification that this principle continues to be respected will be pursued in the framework of the partnership during the implementation of the Single Programming Document; that these verifications are essential for the continuation of EAGGF (Guidance Section) aid to the measures concerned in the present Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAVE ADOPTED THIS DECISION: Article 1 The single programming document for Community structural measures for improving the processing and marketing conditions for agricultural and forestry products in Finland (with the exception of the Objective 6 regions), covering the period from 1 January 1995 to 31 December 1999, is hereby approved. Article 2 The sectors included for joint action are: - meat, - milk and dairy products, - eggs and poultry, - oilseeds, - potatoes, and - fruits and vegetables. Article 3 The assistance from the EAGGF (Guidance Section) granted in respect of that single programming document shall amount to a maximum of ECU 43 103 000. The methods of approval of the financial assistance, included the EAGGF (Guidance Section) contribution to the sectors adopted for joint action, are specified within the implementation provisions and the financial plans annexed to the present decision (1). Article 4 For the purposes of indexation, the annual breakdown of the planned maximum overall allocation for assistance from the EAGGF shall be as follows: >TABLE> Article 5 The budget commitment for the first tranche shall be ECU 6 897 000. The commitments for subsequent tranches shall be based on the financing plan for the single programming document and on progress made in implementation. Article 6 The Community assistance shall relate only to expenditure connected with operations covered by this single programming document which have been the subject, in the Member State, of legally binding provisions and for which the necessary funds have been specifically committed by 31 December 1999 at the latest. The deadline for the entry in the accounts of expenditure on such measures shall expire on 31 December 2001. Article 7 This Decision is addressed to the Republic of Finland. Done at Brussels, 17 November 1995. For the Commission Franz FISCHLER Member of the Commission